Exhibit 10.1

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of October 26, 2020 by and between Lux Health Tech Acquisition Corp., a
Delaware corporation (the “Company”) and Continental Stock Transfer & Trust
Company, a New York limited purpose trust company (the “Trustee”).

WHEREAS, the Company’s registration statement on Form S-1, No. 333-249427 (the
“Registration Statement”) and prospectus (the “Prospectus”), for its initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-third of one redeemable warrant, each whole
warrant entitling the holder thereof to purchase one share of Common Stock (such
initial public offering hereinafter referred to as the “Offering”), has been
declared effective as of the date hereof (the “Effective Date”) by the U.S.
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement);

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Credit Suisse Securities (USA) LLC, as
representative (the “Representative”) of the several underwriters (the
“Underwriters”) named therein;

WHEREAS, simultaneously with the Offering, the Company’s sponsor will be
purchasing 5,333,333 warrants (“Private Placement Warrants”) from the Company
for an aggregate purchase price of $8,000,000 (and additional amounts of Private
Placement Warrants from the Company if the Underwriters exercise their
over-allotment option, up to 5,933,333 Private Placement Warrants for an
aggregate purchase price of $8,900,000 if the Underwriters’ over-allotment
option is exercised in full);

WHEREAS, as described in the Registration Statement, $300,000,000 of the gross
proceeds of the Offering and sale of the Private Placement Warrants
($345,000,000 if the Underwriters’ over-allotment option is exercised in full)
will be delivered to the Trustee to be deposited and held in a segregated trust
account located at all times in the United States (the “Trust Account”) for the
benefit of the Company and the holders of shares of the Common Stock included in
the Units issued in the Offering as hereinafter provided (the amount to be
delivered to the Trustee (and any interest subsequently earned thereon) is
referred to herein as the “Property,” the stockholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Stockholders,” and the Public Stockholders and the Company will be referred to
together as the “Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $10,500,000, or $12,075,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
concurrently with the consummation of the initial business combination (as
described in the Prospectus, a “Business Combination”) (the “Deferred
Discount”); and

 

 

--------------------------------------------------------------------------------

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

NOW THEREFORE, IT IS AGREED:

1.Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

(a)Hold the Property in trust for the Beneficiaries in accordance with the terms
of this Agreement in the Trust Account established by the Trustee in the United
States at J.P. Morgan Chase Bank, N.A. (or at another U.S. chartered commercial
bank with consolidated assets of $100 billion or more) in the United States,
maintained by the Trustee and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

(b)Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c)In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property solely in United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 180 days or less, or in money market funds meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; the Trustee may not invest in any
other securities or assets, it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credits or other
consideration during such periods;

(d)Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

(e)Promptly notify the Company and the Representative of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

(f)Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

(g)Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

(h)Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

(i)Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A

2

--------------------------------------------------------------------------------

 

or Exhibit B, as applicable, signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer, Corporate Secretary or other
authorized officer of the Company, and, in the case of Exhibit A, acknowledged
and agreed to by the Representative, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its taxes as well as expenses relating to the administration of
the Trust Account (less up to $100,000 of interest that may be released to the
Company to pay dissolution expenses), only as directed in the Termination Letter
and the other documents referred to therein; or (y) upon the date which is the
later of (1) 24 months after the closing of the Offering and (2) such later date
as may be approved by the Company’s stockholders in accordance with the
Company’s second amended and restated certificate of incorporation (as may be
amended from time to time, the “Charter”), if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest not previously released to the Company pursuant to pay its
taxes as well as expenses relating to the administration of the Trust Account
(less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses), shall be distributed to the Public Stockholders of record
as of such date; provided, however, that the Trustee has no obligation to
monitor or question the Company’s position that an allocation has been made for
taxes payable;

(j)Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the Property requested by the Company to cover x) any tax obligation
owed by the Company and y) expenses relating to the administration of the Trust
Account, which amounts shall be delivered directly to the Company by electronic
funds transfer or other method of prompt payment, and, for the tax obligation
expenses, the Company shall forward such payment to the relevant taxing
authority; provided, however, that to the extent there is not sufficient cash in
the Trust Account to pay such tax obligation, the Trustee shall liquidate such
assets held in the Trust Account as shall be designated by the Company in
writing to make such distribution, so long as there is no reduction in the
principal amount per share initially deposited in the Trust Account; provided,
further, that if the tax to be paid is a franchise tax, the written request by
the Company to make such distribution shall be accompanied by a copy of the
franchise tax bill from the State of Delaware for the Company and a written
statement from the principal financial officer of the Company setting forth the
actual amount payable (it being acknowledged and agreed that any such amount in
excess of interest income earned on the Property shall not be payable from the
Trust Account). The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to said funds, and
the Trustee shall have no responsibility to look beyond said request;

(k)Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the remitting brokers on behalf of Public
Stockholders redeeming shares of the Common Stock the amount required to pay
redeemed shares of Common Stock from Public Stockholders; and

3

--------------------------------------------------------------------------------

 

(l)Not make any withdrawals or distributions from the Trust Account other than
pursuant to Sections 1(i), (j), or (k) above.

2.Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

(a)Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chief Executive Officer, Chief Financial Officer, Corporate Secretary
or other authorized officer of the Company. In addition, except with respect to
its duties under Sections 1(i), (j), and (k) hereof, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith and with reasonable care
believes to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

(b)Subject to the provisions of Section 4 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against, any and all expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any claim, potential claim, action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

(c)Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made as set forth on Schedule A hereto,
which fees shall be subject to modification by the parties from time to time. It
is expressly understood that the Property shall not be used to pay such fees
unless the disbursements are made to the Company pursuant to Section 1(i) solely
in connection with the completion of a Business Combination. The Company shall
pay the Trustee the initial acceptance fee and the first year’s annual fee at
the consummation of the Offering and thereafter on the anniversary of the
Effective Date. The Company shall not be responsible for any other fees or
charges of the Trustee except as set forth in this Section 2(c), Schedule A and
as may be provided in Section 2(b) hereof;

(d)In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s stockholders regarding such Business Combination;

4

--------------------------------------------------------------------------------

 

(e)Provide the Representative with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

(f)Unless otherwise agreed between the Company and the Representative, ensure
that any Instruction Letter (as defined in Exhibit A) delivered in connection
with a Termination Letter in the form of Exhibit A expressly provides that the
Deferred Discount is paid directly to the account or accounts directed by the
Representative on behalf of the Underwriters prior to any transfer of the funds
held in the Trust Account to the Company or any other person;

(g) In connection with the Trustee acting as Paying/Disbursing Agent pursuant to
Exhibit B, the Company will not give the Trustee disbursement instructions which
would be prohibited under this Agreement;

(h)Within five business days after the Representative, on behalf of the
Underwriters, exercises the over-allotment option (or any unexercised portion
thereof) or such over-allotment option expires, provide the Trustee with a
notice in writing (with a copy to the Representative) of the total amount of the
Deferred Discount;

(i)In the event the Company is entitled to receive a tax refund on its tax
obligation, and promptly after the amount of such refund is determined on a
final basis, provide the Trustee with notice in writing (with a copy to the
Representative) of the amount of such tax refund; and

(j)If the Company seeks to amend any provisions of its Charter that would affect
the substance or timing of the Company’s Public Stockholders’ ability to convert
or sell their shares to the Company in connection with a Business Combination or
with respect to any other provisions relating to the rights of holders of the
Common Stock, (in each case, an “Amendment”), the Company will provide the
Trustee with a letter (an “Amendment Notification Letter”) in the form of
Exhibit D providing instructions for the distribution of funds to Public
Stockholders who exercise their conversion option in connection with such
Amendment.

3.Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a)Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

(b)Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(c)Change the investment of any Property, other than in compliance with Section
1 hereof;

5

--------------------------------------------------------------------------------

 

(d)Refund any depreciation in principal of any Property;

(e)Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f)To anyone else for any action taken or omitted by it, or any action suffered
by it to be taken or omitted, in good faith and in the Trustee’s best judgment,
except for the Trustee’s gross negligence, fraud or willful misconduct. The
Trustee may rely conclusively and shall be protected in acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Trustee, which counsel may be the Company’s counsel), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which the Trustee
believes, in good faith and with reasonable care, to be genuine and to be signed
or presented by the proper person or persons. The Trustee shall not be bound by
any notice or demand, or any waiver, modification, termination or rescission of
this Agreement or any of the terms hereof, unless evidenced by a written
instrument delivered to the Trustee signed by the proper party or parties and,
if the duties or rights of the Trustee are affected, unless it shall give its
prior written consent thereto;

(g)Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

(h)File local, state and/or federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

(i)Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account,
except in accordance with Section 1(j));

(j)Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; and

(k)Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), (j), or (k) hereof.

4.Trust Account Waiver. The Trustee has no right of set off or any right, title,
interest or claim of any kind (“Claim”) to, or to any monies in, the Trust
Account, and hereby irrevocably waives any Claim to, or to any monies in, the
Trust Account that it may have now or in the future. In the event the Trustee
has any Claim against the Company under this Agreement, including, without
limitation, under Sections 2(b) or (c) hereof, the Trustee shall pursue such
Claim solely against the Company and its assets outside the Trust Account and
not against the Property or any monies in the Trust Account.

6

--------------------------------------------------------------------------------

 

5.Termination. This Agreement shall terminate as follows:

(a)If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall continue to act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that, in the event that the Company does not locate a successor trustee
within ninety days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

(b)At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 2(b) and Section 4.

6.Miscellaneous.

(a)The Company and the Trustee each acknowledge that the Trustee will follow the
security procedures set forth below with respect to funds transferred from the
Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

(b)This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

(c)This Agreement contains the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof. Except for Sections 1(i), (j),
(k), and (l) hereof (which sections may not be modified, amended or deleted
without the affirmative vote of sixty-five percent (65%) or more of the then
issued and outstanding shares of Common Stock and Class B common stock, par
value $0.0001 per share, of the Company voting together as a single class;
provided that no such amendment will affect any Public Stockholder who has
properly elected to redeem his, her or its shares of Common Stock in connection
with a

7

--------------------------------------------------------------------------------

 

stockholder vote to amend this Agreement that would affect the substance or
timing of the Company’s obligation to allow redemption in connection with the
Company’s initial Business Combination or to redeem 100% of its Common Stock if
the Company does not complete its initial Business Combination within the time
frame specified in the Company’s Charter or with respect to any other provisions
relating to the rights of holders of the Common Stock or pre-initial business
combination activity), this Agreement or any provision hereof may only be
changed, amended or modified (other than to correct a typographical error) by a
writing signed by each of the parties hereto.

(d)The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

(e)Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, facsimile transmission or by electronic
mail:

if to the Trustee, to:

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
E-mail: fwolf@continentalstock.com
E-mail: cgonzalez@continentalstock.com

if to the Company, to:

Lux Health Tech Acquisition Corp.
920 Broadway, 11th Floor
New York, New York 10010
Attn: Segolene Scarborough
E-mail: sego.scarborough@luxcapital.com

in either case with a copy to:

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attn:Ryan J. Maierson, Esq.
E-mail: ryan.maierson@lw.com

8

--------------------------------------------------------------------------------

 

and:

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010
Attn: John Traugott
E-mail: john.traugott@credit-suisse.com

with a copy to:

Paul Hastings LLP
200 Park Avenue
New York, New York 10166
Attn: Jonathan Ko, Esq.
Frank Lopez, Esq.
E-mail: jonathanko@paulhastings.com

franklopez@paulhastings.com

 

(f)No party to this Agreement may assign its rights or delegate its obligations
hereunder without the prior consent of the other person or entity.

(g)Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(h)This Agreement is the joint product of the Company and the Trustee and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

(i)This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

(j)Each of the Company and the Trustee hereby acknowledges and agrees that the
Representative, on behalf of the Underwriters, is a third party beneficiary of
this Agreement.

(k)Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

[Signature Page Follows]




9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY, as Trustee

 

 

 

 

 

 

 

 

By:

 

 

/s/Francis Wolf

 

 

Name:

Francis Wolf

 

 

Title:

Vice President

 

LUX HEALTH TECH ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

/s/Segolene Scarborough

 

 

Name:

Segolene Scarborough

 

 

Title:

Chief Financial Officer

 

 

 

 

[Signature Page to Investment Management Trust Agreement]

 

10

--------------------------------------------------------------------------------

 

SCHEDULE A

Fee Item

 

Time and method of payment

 

Amount

Initial acceptance fee

 

Initial closing of Offering by wire transfer

 

$3,500

Annual fee

 

First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check

 

$10,000

Transaction processing fee for disbursements to Company under Sections 1(i),
(j), and (k)

 

Billed to Company following disbursement made to Company under Section 1(i),
(j), and (k)

 

$250

Paying Agent services as required pursuant to Section 1(i) and 1(k)

 

Billed to Company upon delivery of service pursuant to Section 1(i) and 1(k)

 

Prevailing rates

 

 

Schedule A

WEIL:\97557316\4\45807.0003

US-DOCS\118201405.3

--------------------------------------------------------------------------------

 

EXHIBIT A

[Letterhead of Company]
[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Re:Trust Account Termination Letter

Dear Mr. Wolf & Ms. Gonzalez

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Lux Health Tech Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of October 26, 2020 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with [●] (“Target Business”) to complete a business combination with
Target Business (the “Business Combination”) on or about [●]. The Company shall
notify you at least seventy-two (72) hours in advance of the actual date of the
completion of the Business Combination (the “Completion Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate the Trust Account investments and to transfer the proceeds
to the above-referenced account at J.P. Morgan Chase Bank, N.A. to the effect
that, on the Completion Date, all of the funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Completion Date (including as directed to it by the
Representative on behalf of the Underwriters (with respect to the Deferred
Discount)). It is acknowledged and agreed that while the funds are on deposit in
the Trust Account awaiting distribution, the Company will not earn any interest
or dividends.

On the Completion Date (i) counsel for the Company shall deliver to you written
notification that the Business Combination has been completed, (ii) the Company
shall deliver to you (a) a certificate by the Chief Executive Officer or Chief
Financial Officer of the Company which verifies the vote of the Company’s
stockholders in connection with the Business Combination and (b) written
instructions with respect to the transfer of the funds held in the Trust Account
(“Instruction Letter”) and (iii) the Representative shall deliver to you written
instructions for delivery of the Deferred Discount. You are hereby directed and
authorized to transfer the funds held in the Trust Account immediately upon your
receipt of the counsel’s letter and the Instruction Letter, (x) to the
Representative in an amount equal to the Deferred Discount as directed by the
Representative and (y) the remainder in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Completion Date without penalty, you will notify
the Company of the same and the Company shall direct you as to whether such
funds should remain in the Trust Account and be distributed after the Completion
Date to the Company. Upon the distribution of all the funds in the Trust Account
pursuant to the terms hereof, the Trust Agreement shall be terminated.

A-1

--------------------------------------------------------------------------------

 

In the event that the Business Combination is not completed on the Completion
Date described in the notice thereof and the Company has not notified you on or
before the original Completion Date of a new Completion Date, then upon receipt
by the Trustee of written instructions from the Company, the funds held in the
Trust Account shall be reinvested as provided in the Trust Agreement on the
business day immediately following the Completion Date as set forth in the
notice.

Very truly yours,

 

LUX HEALTH TECH ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

Acknowledged and Agreed:

 

Credit Suisse Securities (USA) LLC

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B

[Letterhead of Company]
[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Re:Trust Account Termination Letter

Dear Mr. Wolf & Ms. Gonzalez

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Lux Health Tech Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (the “Trustee”), dated as of October 26, 2020 (the “Trust
Agreement”), this is to advise you that the Company did not effect a business
combination within the time frame specified in the Company’s second amended and
restated certificate of incorporation, as described in the Company’s prospectus
relating to its initial public offering of securities. Capitalized terms used
but not defined herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments, and to transfer the total proceeds to
the trust operating account at J.P. Morgan Chase Bank, N.A. to await
distribution to the Public Stockholders. The Company has selected [______,
20__]1 as the effective date for the purpose of determining when the Public
Stockholders will be entitled to receive their share of the liquidation
proceeds. You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the second amended and restated certificate of incorporation of
the Company. Upon the distribution of all the funds in the trust account, your
obligations under the Trust Agreement shall be terminated.

Very truly yours,

 

LUX HEALTH TECH ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

cc:Credit Suisse Securities (USA) LLC


 

 

1 

24 months from the closing of the Offering or at a later date, if extended.

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

[Letterhead of Company]
[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Re:Trust Account [Tax Payment] [Trust Account Administration Expense] Withdrawal
Instruction

Dear Mr. Wolf and Ms. Gonzalez

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Lux Health Tech Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company, dated as of October 26, 2020 (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $[●] of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

The Company needs such funds to pay its [tax obligations] [trust administration
expense obligations]. In accordance with the terms of the Trust Agreement, you
are hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:

[WIRE INSTRUCTION INFORMATION]

Very truly yours,

 

LUX TECH HEALTH ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

cc:Credit Suisse Securities (USA) LLC

 

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

[Letterhead of Company]
[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Re:Trust Account - Extension Notification/Redemption Withdrawal Instruction
Letter

Dear Mr. Wolf and Ms. Gonzalez

Reference is made to the Investment Management Trust Agreement between Lux
Health Tech Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company, dated as of October 26, 2020 (the “Trust Agreement”). Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $[●] of the proceeds of the Trust Account
to the trust operating account at J.P. Morgan Chase Bank, N.A. for distribution
to the stockholders that have requested conversion of their shares in connection
with such Amendment.

Very truly yours,

 

LUX HEALTH TECH ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

cc:Credit Suisse Securities (USA) LLC

 

D-1